Citation Nr: 0103003	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for bilateral 
pes planus.


REMAND

After review of the record, the Board finds that this case is 
not ready for appellate adjudication.

Specifically, the Board finds that another VA examination of 
the veteran's pes planus disability is needed.  While he 
underwent such an examination in March 1999, the report of 
that examination is inadequate for rating purposes.  His 
disability is rated pursuant to Diagnostic Code 5276 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276  (2000).  Rating pes planus under that 
code requires a clinical determination as to whether, and to 
what extent, the disability involves a weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, marked pronation or supination deformity, or marked 
pronation.  Id.  It also requires analysis of the degree of 
pain on manipulation of the feet, spasm, swelling on use, 
and/or characteristic callosities.  Id.  In this case, the 
March 1999 VA examination report does not adequately address 
these criteria.  It mentions the presence of tenderness and 
swelling of the feet, but does not describe the severity of 
those symptoms.  It also indicates that there was no hallux 
valgus, while associated X-ray reports note hallux valgus 
bilaterally.  That matter must be resolved prior to appellate 
review.  

The Board also finds that the March 1999 VA examination 
report does not adequately address the veteran's functional 
impairment due to such symptoms as pain on motion, weakness, 
incoordination, and excess fatigability pursuant to the 
United States Court of Appeals for Veterans Claims' (Court) 
decision in DeLuca v. Brown, 8 Vet. App. 202  (1995).  In 
that decision, the Court held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  

In light of the above, this case must be remanded back to the 
RO.  The veteran must be provided an adequate VA examination 
of his bilateral pes planus.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).

The Board also notes that there has been a significant change 
in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.).  Therefore, the RO should also 
ensure that VA has complied with the notice and duty to 
assist provisions contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  The RO should initially review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000) and 00-92  (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

2.  Thereafter, the RO should schedule 
the veteran for VA examination to 
determine the nature and severity of his 
bilateral pes planus.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
prior to the examination.

The examiner is requested to determine 
all current manifestations associated 
with the veteran's bilateral pes planus 
and to comment on their severity.  
Clinical determination is necessary as to 
whether, and to what extent, the 
disability involves:  (1) a weight-
bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, 
marked pronation or supination deformity, 
hallux valgus, or marked pronation; (2) 
pain on manipulation of the feet; (3) 
spasm; (4) swelling on use; and/or, (5) 
characteristic callosities.  The examiner 
is also requested to specifically comment 
on whether there is, and, if so, to what 
extent there is, pain on motion, 
weakness, incoordination, excess 
fatigability, and any other functional 
impairment due to the service-connected 
pes planus.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

3.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655  (2000), failure to 
attend a scheduled VA examination may result in an adverse 
determination. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).




